DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 2 July 2020 which claims foreign priority to DE20 2019 103 637 filed 2 July 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a partition wall or door” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,10 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “means that are suitable for securing the cargo hold module in a predetermined position” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No portion of the claims or specification recite what type of structure, such as tie down straps, are used for this securing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 recites the limitation "the shower cubicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a shower cubicle”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XXX.
- Regarding Claim 1. Ehrick discloses a cargo hold module (24/25/26/27, fig. 1; “sleeping module” column 3 line 52) for an aircraft (10), in particular a passenger aircraft (10, “passenger aircraft” column 3 lines 30-31), with exterior dimensions that are adjusted to a respective cargo hold (12, “cargo deck” column 3 lines 31-32, the dimensions of the aircraft are such that it is capable of holding both passengers and cargo) of 
the cargo hold module (24/25/26/27) has an accessway (32, fig. 1 and 6 illustrate the access way), via which it can be accessed from a cabin (fig. 1 illustrates that by stairs 39, the cargo hold accessway can be accessed from the cabin) of the aircraft (10), 
the cargo hold module (24/25/26/27) can be hooked up to onboard electrical systems (114, fig. 7 “electrical”) of the aircraft (10) for power (“power and communication conduits” fig. 7), water (“access to water” column 6 line 38-39) and/or air supply (“air duct” fig. 7), and 
the cargo hold module (24/25/26/27) has a massage facility (illustrated by fig. 5) with at least one massage table (fig. 2 and 5 illustrate a table which can function as a bed, or equivalent to a massage table) for treating passengers or crew (the intended use of treating passengers or crew can be realized by the bed illustrated in fig. 5).
- Regarding Claim 2. Ehrick discloses the cargo hold module according to claim 1, wherein the massage facility (fig. 2 and 5) of the cargo hold module (24/25/26/27) has sections (24/25/26/27) that can be or are separated from each other (fig. 7 illustrates four separate units within the module, allowing for sections to be separated from each other).
- Regarding Claim 3. Ehrick discloses the cargo hold module according to claim 2, wherein at least one section (24/25/26/27) is provided with a massage table (fig. 2 and 5 illustrate the table), in particular that one massage table is provided per section (fig. 2 and 5 illustrate one table per section).
- Regarding Claim 8. Ehrick discloses the cargo hold module according to claim 1, wherein the accessway (32/39) to the cargo hold module (24/25/26/27) is gained from above by way of a staircase (39, fig. 1 illustrates the gaining of access from above by way of the staircase).
- Regarding Claim 9. Ehrick discloses the cargo hold module according to claim 8, wherein the staircase (32/39) is arranged centrally and in a longitudinal direction of the aircraft (10) inside of the cargo hold module (24/25/26/27, fig. 1 and 2, when taken together, illustrate the staircase arranged centrally and ina  longitudinal direction of the aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrick in view of Obviousness.
- Regarding Claim 4. Ehrick discloses the cargo hold module according to claim 1, wherein the massage facility comprises two massage tables (fig. 2 illustrates the modules with two tables) in the cargo haul module (24/25/26/27).  Ehrick does not disclose the two massage tables are arranged head to head and transverse to a predetermined flight direction of the aircraft in the cargo hold module.
However, Ehrick discloses the claimed invention except for the arrangement of the tables being head to head and transverse to a predetermined flight direction of the aircraft in the cargo hold module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the tables as disclosed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
- Regarding Claim 5. Ehrick discloses the cargo hold module according to claim 1, with the massage table (illustrated in fig. 2 and 5).  Ehrick does not disclose wherein the massage table has a head hole at its head end.
However, Ehrick discloses the claimed invention except the holes in the head ends of the table.  It would have been an obvious matter of design choice to include a head hole in the end of the table to allow for passengers or crew to be massaged laying face down since applicant has not disclosed that the hole solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with no holes.
- Regarding Claim 6. Ehrick discloses the cargo hold module according to claim 2, but does not disclose wherein one section comprises a shower cubicle.
However, Ehrick discloses the claimed invention except the shower in the restroom.  It would have been an obvious matter of design choice to include a shower in the restroom (48) of Ehrick since applicant has not disclosed that the shower solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the restroom alone.
- Regarding Claim 7. Ehrick as modified discloses the cargo hold module according to claim 6, wherein the shower cubicle (48, the restroom as modified in claim 6 includes the shower) is separated from the rest of the massage facility (illustrated in fig. 2) by means of a partition wall and a door (fig. 2 illustrates walls and a door separating the shower from the other areas), and divided into a dry area and a wet area (the door and walls allow for a wet and dry area).
- Regarding Claim 10. Ehrick discloses the cargo hold module according to claim 1, with the staircase (39) but does not disclose wherein the staircase is arranged between a shower cubicle and a lounge area.
However, Ehrick discloses the claimed invention except the staircase arranged between a shower cubicle and a lounge area.  It would have been an obvious matter of design choice to arrange the straircase between the shower, included in the restroom (48) and the lounge area (each module can be considered a lounge area) since applicant has not disclosed that the arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the restroom alone.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           22 October 2021